          Case 1:17-cr-00431-RMB Document 112 Filed 06/29/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA,                                      :
                                                               :
                                                               :    17 Cr. 431 (RMB)
                          - against -                          :
                                                               :   DECISION & ORDER
AUNDRAY WHITE,                                                 :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------x


        Having reviewed the record herein, including without limitation: (1) Defense counsel

James Kousouros’s motion for compassionate release, dated June 3, 2020, requesting that the

Court reduce defendant Aundray White’s 130-month sentence to time served and modify the

conditions of his supervised release to include “an additional period of home incarceration equal

to the amount of time remaining in his prison sentence.” See Mot. at 1. Defense counsel seeks

this reduction in White’s sentence pursuant to the “compassionate release” provisions in 18

U.S.C. § 3582 and contends that the risk posed by the COVID-19 pandemic to White, a 54-year-

old male with hypertension, constitutes “extraordinary and compelling” circumstances. Id.; (2)

the Government’s response, dated June 17, 2020, opposing White’s release contending: (i) there

are no “extraordinary and compelling” circumstances warranting White’s release to home

confinement; (ii) White poses a danger to the community; and (iii) home confinement for the

remainder of White’s sentence would not be supported by the §3553(a) sentencing factors. See

Opp. at 4-9; and (3) Defense counsel’s reply, dated June 22, 2020, the Court hereby denies

White’s motion for a compassionate release, as follows:




                                                         1
            Case 1:17-cr-00431-RMB Document 112 Filed 06/29/20 Page 2 of 5



 I.   Background

          On April 23, 2018, White pleaded guilty to one count of conspiracy to distribute and

   possess with intent to distribute one kilogram or more of heroin and five kilograms or more of

   cocaine in violation of Title 21 U.S.C. 846, 841(b)(1)(A). See Opp. at 1-2. On December 17,

   2018, the Court sentenced White to 130 months imprisonment to be followed by 5 years of

   supervised release. See Dec. 17, 2018 Judgment. White is incarcerated at FCI Fort Dix, a low-

   security facility in New Jersey with an adjacent minimum-security camp. See Mot. at 1-2. He has

   served less than 36 months of his 130-month sentence and is not scheduled for release until

  October 6, 2026. See Mot. at 1; Opp. at 2. On May 3, 2020, White “transmitted a written request

   to the Warden of FCI Fort Dix . . . requesting that the BOP file a motion for a sentence reduction

   on his behalf, which is still pending.” See Opp. at 3.

II.   Legal Standard

          18 U.S.C. § 3582(c)(1)(A) provides in part:

          [T]he court, . . . upon motion of the defendant after the defendant has fully
          exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
          bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
          such a request by the warden of the defendant’s facility, whichever is earlier, may
          reduce the term of imprisonment (and may impose a term of probation or supervised
          release with or without conditions that does not exceed the unserved portion of the
          original term of imprisonment), after considering the factors set forth in section
          3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
          compelling reasons warrant such a reduction . . .

          United States Sentencing Commission policy statement U.S.S.G. § 1B1.13 provides that

  a court may reduce a term of imprisonment if “extraordinary and compelling reasons warrant the

  reduction,” “the defendant is not a danger to the safety of any other person or to the community .

  . .,” and “the reduction is consistent with this policy statement.” Application Note 1 states in part

  that extraordinary and compelling reasons may exist if: (1) “[t]he defendant is . . . suffering from

   a serious physical or medical condition . . . that substantially diminishes the ability of the

                                                     2
               Case 1:17-cr-00431-RMB Document 112 Filed 06/29/20 Page 3 of 5



   defendant to provide self-care within the environment of a correctional facility and from which

   he or she is not expected to recover;” or (2) “[t]he defendant (i) is at least 65 years old; (ii) is

   experiencing a serious deterioration in physical or mental health because of the aging process;

   and (iii) has served at least 10 years or 75 percent of his or her term of imprisonment, whichever

   is less.”

III.   Findings

           The Court’s findings are as follows:

   1. Over thirty (30) days have lapsed since White, who is 54 years of age, submitted his

       application for compassionate release to the Warden of FCI Fort Dix. See Mot. at 3; Opp. at

       3. Accordingly, the Court may consider White’s motion for compassionate release under 18

       U.S.C. § 3582(c)(1)(A). See U.S. v. Gotti, 433 F. Supp. 3d 613, 614 (S.D.N.Y. 2020).

   2. The BOP’s medical report, dated June 15, 2020, establishes that White’s hypertension is

       “well controlled” and that the “majority of his readings are within normal and acceptable

       levels for [the] past year.” See Opp. Ex. B at 4. White does not dispute this account, nor does

       he contend that he is not receiving adequate medical treatment at FCI Fort Dix. See Opp. at

       5-6.

   3. FCI Fort Dix appears to be responding to the pandemic and “is not a facility that has seen a

       massive outbreak of COVID-19.” See U.S. v. Garcia, 2020 WL 2468091, at *5 (S.D.N.Y.

       May 13, 2020); Opp. at 6-8; U.S. v. Chappell, 2020 WL 3415229, at *3 (S.D.N.Y. June 22,

       2020) (“FCI Fort Dix has made [] efforts to contain the spread of the virus, including

       implementing screening procedures, inmate temperature and symptom checks, the

       distribution and mandatory use of masks, and extensive cleaning and disinfecting measures . .

       . The record also demonstrates that [defendant] is regularly receiving appropriate medical

       care”); see also U.S v. Hilliard, 2020 WL 3182778, at *2 (S.D.N.Y. June 15, 2020) (where

                                                      3
        Case 1:17-cr-00431-RMB Document 112 Filed 06/29/20 Page 4 of 5



   the court was persuaded “that FCI Fort Dix has taken substantial measures to respond to the

   COVID-19 threat at its facility, which have in fact mitigated its spread, and has the means to

   competently care for its inmate population”). As of June 28, 2020, it appears that 43 of the

   nearly 2,800 inmates at FCI Fort Dix have tested positive for COVID-19; none of the inmates

   where White is housed have tested positive since May 6, 2020. See Opp. at 8;

   https://www.bop.gov/coronavirus/.

4. The fact that “hypertension has been associated with an increased risk of complications from

   COVID-19 . . . is not enough to warrant compassionate release” where the defendant

   “appears to be managing his hypertension while incarcerated,” “the record does not suggest

   that he suffered any complications from hypertension,” and “the possibility of []infection is

   speculative.” See U.S. v. Decker, 2020 WL 3268706, at *2 (S.D.N.Y. June 17, 2020).

   Even if White had established “extraordinary and compelling” circumstances warranting his

   release to home confinement (which he has not), the Court likely would still deny his motion

   because White poses a danger to the community. See U.S.S.G. § 1B1.13. Among other

   reasons: (1) White’s “charges related to [his] role as a leader and organizer in a drug

   trafficking organization [] that distributed kilogram quantities of cocaine and heroin in the

   New York City metropolitan area between in or around 2012 and in or around July 2017.”

   See Opp. at 1-2; and (2) according to the Government, White’s “criminal history – including

   a conviction for Criminal Sale of a Controlled Substance in the Second Degree in January

   2000 when [he] was 32 years old – [] reflects that [he] has spent most of his adult life

   participating in drug trafficking.” Id. at 4.

   In sum, “the Court cannot find that [White] is not a danger to the safety of any other person

   or to the community . . . [because] the underlying conduct that led to [his] incarceration

   gravely endangered the community and reflects an individual who is accustomed to

                                                   4
           Case 1:17-cr-00431-RMB Document 112 Filed 06/29/20 Page 5 of 5



      distributing controlled and highly addictive substances in his community.” See U.S. v.

      Batista, 2020 WL 3249233, at *3 (S.D.N.Y. June 16, 2020) (quotations omitted); Garcia,

      2020 WL 2468091, at *5-6.

      As the Court explained at White’s sentencing hearing held on December 17, 2018: “[T]his

      sentence is appropriate particularly given the seriousness of the offense. By that I mean the

      distribution of cocaine and heroin to the community. Related thereto [the sentence] is needed

      to promote respect for the law, and I think it does provide a just punishment. I hope that it

      affords adequate deterrence to Mr. White going forward. I am certain . . . it protects the

      public from further crimes at least during the period of incarceration.” See Dec. 17, 2018

      Sentencing Tr. at 20:3-15. “[T]he sentence reduction now sought by the defendant . . . would

      fail to satisfy any of the purposes of sentencing.” See Garcia, 2020 WL 2468091, at *6; see

      also Batista, 2020 WL 3249233, at *4.

IV.   Conclusion & Order

                Defendant White’s motion for compassionate release [Dck. # 105] is respectfully

      denied.



  Dated: New York, New York
         June 29, 2020

                                                       _________________________________
                                                         RICHARD M. BERMAN, U.S.D.J.




                                                   5
